 



Exhibit 10.8

EMPLOYMENT AGREEMENT

This Employment Agreement dated as of January 31, 2005, but effective as of and
contingent upon the distribution by Cendant Corporation to its stockholders of
all of the common stock of PHH Corporation during the first quarter of 2005 (the
“Transaction”), is hereby made by and among Cendant Corporation (“Cendant”), PHH
Corporation (“PHH”) and Terry Edwards (the “Executive”).

WHEREAS, PHH desires to employ the Executive as its President and Chief
Executive Officer, and the Executive desires to serve PHH in such capacity.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

SECTION I
EMPLOYMENT

Subject to the consummation of the Transaction, PHH agrees to employ the
Executive and the Executive agrees to be employed by PHH for the Period of
Employment as provided in Section III below and upon the terms and conditions
provided in this Agreement. Subject to and effective upon the consummation of
the Transaction, the Executive will no longer be an employee, officer or
director of Cendant or any of its subsidiaries or affiliates, and agrees to
provide Cendant, upon request, with written resignations from any such
positions.

SECTION II
POSITION AND RESPONSIBILITIES

During the Period of Employment, the Executive will serve as President and Chief
Executive Officer of PHH and, subject to the direction of the Board of Directors
of PHH (the “Board”), will perform such duties and exercise such supervision
with regard to the business of PHH as are associated with such position, as well
as such additional duties as may be prescribed from time to time by the Board.
Further, effective upon the consummation of the Transaction, the Executive will
serve as a member of the Board; provided, however, that nothing contained in
this Agreement shall require PHH to maintain the Executive’s status

 



--------------------------------------------------------------------------------



 



as a member of the Board or to re-nominate him for election for additional terms
of service on the Board.

The Executive will, during the Period of Employment, devote substantially all of
his time and attention during normal business hours to the performance of
services for PHH. The Executive will maintain a primary office and conduct his
business in Mount Laurel, New Jersey, except for normal and reasonable business
travel in connection with his duties hereunder. Nothing contained in this
Agreement will prevent the Executive from serving on civic and charitable boards
or from conducting his personal affairs.

The Executive will, in accordance with PHH policy and procedures and applicable
law, certify to the accuracy of PHH’s publicly filed financial statements.

SECTION III
PERIOD OF EMPLOYMENT

The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin contingent upon, and effective as of, the consummation
of the Transaction, and end on the third anniversary of such date, subject to
earlier termination as provided in this Agreement.

SECTION IV
COMPENSATION AND BENEFITS

Compensation. For all services rendered by the Executive pursuant to this
Agreement during the Period of Employment, including services as an executive,
officer, director or committee member of PHH or any subsidiary or affiliate of
thereof, the Executive will be compensated as follows:

i.      Base Salary.

PHH will pay the Executive a fixed base salary (“Base Salary”) of not less than
$625,000, per year. From time to time, the Executive may be eligible to receive
annual increases as PHH deems appropriate, in accordance with PHH’s customary
policies and procedures regarding the salaries of senior officers, including
pursuant to annual compensation reviews to occur no less than once per year, and
with due consideration given to the published Consumer Price Index applicable to

 



--------------------------------------------------------------------------------



 



the Philadelphia greater metropolitan area. Base Salary will be payable
according to the customary payroll practices of PHH, but in no event less
frequently than once each month.

ii.      Annual Incentive Awards.

The Executive will be eligible for discretionary annual incentive compensation
awards; provided, that the Executive will be eligible to receive an annual bonus
opportunity in respect of each fiscal year of PHH during the Period of
Employment based upon a target bonus equal to no less than 100% of his earned
Base Salary during such fiscal year; provided, however, that such bonus will be
subject to the attainment by PHH of applicable performance targets reasonably
established and certified by the Board or the Compensation Committee of the
Board (the “Committee”). The parties acknowledge that it is currently
contemplated that such performance targets will be stated in terms of “earnings
before interest and taxes” of PHH, however such targets may relate to such other
financial and/or business criteria of PHH, or any of their respective
subsidiaries or business units, as determined by the Board and/or the Committee
in its sole discretion (each such annual bonus, an “Incentive Compensation
Award”).

iii.      Long-Term Incentive Awards

(a)      Cendant Awards. The Executive holds previously granted Cendant stock
options and Cendant restricted stock units, all of which will be equitably
adjusted as determined by the Compensation Committee of the Cendant Board of
Directors in its sole discretion, and accordingly all or any portion of such
awards may be converted in equivalent awards relating to PHH common stock and
may be assumed by, and become liabilities of, PHH. Any such equitable adjustment
and conversion will be on the same terms and conditions applicable to other
active employees of PHH. The Executive, Cendant, and PHH each hereby waive any
and all of their respective rights (including the Executive’s right to
acceleration of vesting and/or extension of exercise period) relating to any
“Subsidiary Change of Control” provisions set forth in any outstanding Cendant
stock option or Cendant restricted stock unit award granted prior to the
Transaction.

(b)      Annual Incentive Awards. At such times as the Board or the Committee
determines to conduct annual or periodic grants of long term incentive awards to
employees and officers of PHH, the Executive will be eligible to receive such
grants, subject to the sole and complete discretion of the Board or the Commit-

 



--------------------------------------------------------------------------------



 



tee, and upon such terms and conditions as determined by the Board or the
Committee, but with due consideration given to the Executive’s position with PHH
and the Executive’s historical performance and anticipated future contributions
to PHH.

(c)      Founder’s Grant. Within 60 days following the Transaction, subject to
the approval of the Board or the Committee, the Executive will be granted an
equity incentive award relating to the common stock of PHH on such terms and
conditions determined by the Board or the Committee in its sole discretion. The
“value” of such award (within the meaning of the PHH equity incentive program
but consistent with the meaning of recent Cendant programs) shall be $2.5
million; provided, that the vesting of such award will be subject to such
performance criteria and other reasonable contingencies determined by the Board
of the Committee in its sole discretion.

iv.      Additional Benefits

The Executive will be entitled to participate in all other compensation and
employee benefit plans or programs offered generally to employees of PHH, and
will receive all perquisites offered to senior executive officers of PHH, in
either case pursuant to any plan or program now in effect, or later established
by PHH. The Executive will participate to the extent permissible under the terms
and provisions of such plans or programs, and in accordance with the terms of
such plans and programs.

Effective upon the consummation of the Transaction, the Executive will no longer
be eligible to participate (as an active employee) in any employee benefit
plans, officer perquisite programs, or other benefit or perquisite policies or
programs of Cendant and its subsidiaries and affiliates.

SECTION V
BUSINESS EXPENSES

PHH will reimburse the Executive for all reasonable travel and other expenses
incurred by the Executive in connection with the performance of his duties and
obligations under this Agreement. The Executive will comply with such
limitations and reporting requirements with respect to expenses as may be
established by PHH from time to time and will promptly provide all appropriate
and requested documentation in connection with such expenses.

 



--------------------------------------------------------------------------------



 



SECTION VI
DISABILITY

If the Executive becomes Disabled, as defined below, during the Period of
Employment, the Period of Employment may be terminated at the option of the
Executive upon notice of resignation to PHH, or at the option of PHH upon
30 days’ advance notice of termination to the Executive. PHH’s obligation to
make payments to the Executive under this Agreement will cease as of such date
of termination, except for Base Salary and Incentive Compensation Awards earned
but unpaid as of the date of such termination, and except for payment of a pro
rata portion of his Incentive Compensation Award in respect of the year in which
such Disability occurs (paid at target level). For purposes of this Agreement,
“Disabled” means the Executive’s inability to perform his duties hereunder as a
result of serious physical or mental illness or injury for a period of no less
than 180 days, together with a determination by an independent medical authority
that the Executive is currently unable to perform such duties. Such medical
authority shall be mutually and reasonably agreed upon by PHH and the Executive
and such opinion shall be binding on PHH and the Executive.

SECTION VII
DEATH

In the event of the death of the Executive during the Period of Employment, the
Period of Employment will end and PHH’s obligation to make payments under this
Agreement will cease as of the date of death, except for Base Salary and
Incentive Compensation Awards earned but unpaid through the date of death, and
except for payment of a pro rata portion of his Incentive Compensation Award in
respect of the year in which his death occurs (paid at target level), which will
be paid to the Executive’s surviving spouse, estate or personal representative,
as applicable.

SECTION VIII
EFFECT OF TERMINATION OF EMPLOYMENT

A.      Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates due to either a Without Cause Termination or a
Constructive Discharge, as defined below, PHH will pay the Executive (or his
surviving spouse, estate or personal representative, as applicable) upon such
Without Cause Termination or Constructive Discharge (i) a lump sum cash payment
equal to the sum of the Executive’s then current Base Salary plus his then
current target In-

 



--------------------------------------------------------------------------------



 



centive Compensation Award, multiplied by 200% and (ii) any and all Base Salary
and Incentive Compensation Awards earned but unpaid through the date of such
termination. In addition, upon such event, all of the Executive’s outstanding
and unvested PHH stock options and restricted stock units will become
immediately vested. In addition, in the event that the Executive elects to
continue medical and dental benefits pursuant to COBRA, for the first 12 months
of such coverage, the Executive’s cost will be no greater than the cost
applicable to active full time employees of PHH.

B.      Termination for Cause; Resignation. If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary and any
Incentive Compensation Awards earned but unpaid as of the date of such
termination will be paid to the Executive in a lump sum. Except as provided in
this paragraph, PHH will have no further obligations to the Executive hereunder.

C.      For purposes of this Agreement, the following terms have the following
meanings:

i.      “Termination for Cause” means (i) the Executive’s willful failure to
substantially perform his duties as an employee of PHH or any subsidiary thereof
(other than any such failure resulting from incapacity due to physical or mental
illness), (ii) any act of fraud, misappropriation, embezzlement, dishonesty or
similar conduct, in each case against PHH or any subsidiary, (iii) the
Executive’s conviction of a felony or any crime involving moral turpitude (which
conviction, due to the passage of time or otherwise, is not subject to further
appeal), (iv) the Executive’s gross negligence in the performance of his duties
or (v) the Executives makes (or has been found to have made) a false
certification to PHH pertaining to its financial statements. PHH will provide
the Executive a written notice which describes the circumstances being relied on
for the termination with respect to this paragraph.

ii.      “Constructive Discharge” means (i) any material failure of PHH to
fulfill its obligations under this Agreement (including without limitation any
reduction of the Base Salary, as the same may be increased during the Period of
Employment, or other element of compensation), (ii) a material and adverse
change to the Executive’s titles, positions, duties and responsibilities to PHH
(but specifically excluding the Executive no longer serving as a member of the
Board for any reason or PHH failing to re-nominate to election, or re-appoint
the Executive, to the Board), (iii) the relocation of the Executive’s primary
business office to a location more than 50 miles from Mount Laurel, New Jersey
or (iv) PHH fails to cause this Agreement

 



--------------------------------------------------------------------------------



 



to be assumed by any successor to the business of PHH. The Executive will
provide PHH a written notice which describes the circumstances being relied on
for the termination with respect to this Agreement within sixty (60) days after
the event giving rise to the notice. PHH will have sixty (60) days after receipt
of such notice to remedy the situation prior to the termination for Constructive
Discharge.

iii.      “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by PHH other than due to death,
disability, or Termination for Cause.

iv.      “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge.

D.      Conditions to Payment and Acceleration. All payments due to the
Executive under this Section VIII shall be made as soon as practicable;
provided, however, that such payments, shall be subject to, and contingent upon,
the execution by the Executive (or his beneficiary or estate) of a release of
any and all claims against PHH and its affiliates in such reasonable form agreed
to by PHH and the Executive. The payments due to the Executive under this
Section VIII shall be in lieu of any other severance benefits otherwise payable
to the Executive under any severance plan of PHH or its affiliates and/or any
other agreement or arrangement. Nothing herein shall be construed as limiting
the Executive’s entitlement to any other vested accrued benefits to which he (or
his estate if applicable) is then entitled under PHH’s applicable employee
benefit plans, including without limitation any disability or life insurance
plan benefits which may become payable.

SECTION IX
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT

A.      The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with PHH and its affiliates as may be requested in connection with any claims or
legal action in which PHH or any of its affiliates is or may become a party. The
foregoing shall not unreasonably interfere with the Executive’s duties to any
successor employer.

B.      The Executive recognizes and acknowledges that all information
pertaining to this Agreement or to the affairs; business; results of operations;

 



--------------------------------------------------------------------------------



 



accounting methods, practices and procedures; members; acquisition candidates;
financial condition; clients; customers or other relationships of PHH or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of PHH or any of its affiliates. Access to and knowledge of certain of the
Information is essential to the performance of the Executive’s duties under this
Agreement. The Executive will not during the Period of Employment or thereafter,
except to the extent reasonably necessary in performance of his duties under
this Agreement, give to any person, firm, association, corporation, or
governmental agency any Information, except as may be required by law. The
Executive will not make use of the Information for his own purposes or for the
benefit of any person or organization other than PHH or any of its affiliates.
The Executive will also use his best efforts to prevent the disclosure of this
Information by others. All records, memoranda, etc. relating to the business of
PHH or its affiliates, whether made by the Executive or otherwise coming into
his possession, are confidential and will remain the property of PHH or its
affiliates.

C.      i.      During the Period of Employment and for the Post Termination
Period thereafter (collectively, the “Restricted Period”), the Executive will
not use his status with PHH or any of its affiliates to obtain loans, goods or
services from another organization on terms that would not be available to him
in the absence of his relationship to PHH or any of its affiliates. The Post
Termination Period means a period of two (2) years following the Executive’s
termination of employment if, in connection with such termination, the Executive
receives severance under Section VIII.A. of this Agreement, and the Post
Termination Period means a period of one (1) year following the Executive’s
termination in all other cases, irrespective of the cause, manner or time of
such termination.

ii.      During the Restricted Period, the Executive will not make any
statements or perform any acts intended to or which may have the effect of
advancing the interest of any existing or prospective competitors of PHH or any
of its affiliates or in any way injuring the interests of PHH or any of its
affiliates. During the Restricted Period, the Executive, without prior express
written approval by the Board, will not engage in, or directly or indirectly
(whether for compensation or otherwise) own or hold proprietary interest in,
manage, operate, or control, or join or participate in the ownership,
management, operation or control of, or furnish any capital to or be connected
in any manner with, any party which competes in any way or manner with the
business of PHH or any of its affiliates, as such business or businesses may be
conducted from time to time, either as a general or limited partner, proprietor,
common or preferred shareholder, officer, director, agent, employee, consultant,
trustee,

 



--------------------------------------------------------------------------------



 



affiliate, or otherwise. The Executive acknowledges that PHH’s and its
affiliates’ businesses are conducted nationally and internationally and agrees
that the provisions in the foregoing sentence will operate throughout the United
States and the world.

iii.      During the Restricted Period, the Executive, without express prior
written approval from the Board, will not solicit any then-current clients of
PHH or any of its affiliates for any existing business of PHH or any of its
affiliates or discuss with any employee of PHH or any of its affiliates
information or operation of any business intended to compete with PHH or any of
its affiliates.

iv.      During the Restricted Period, the Executive will not interfere with the
employees or affairs of PHH or any of its affiliates or solicit or induce any
person who is an employee of PHH or any of its affiliates to terminate any
relationship such person may have with PHH or any of its affiliates, nor will
the Executive during such period directly or indirectly engage, employ or
compensate, or cause or permit any person with which the Executive may be
affiliated, to engage, employ or compensate, any employee of PHH or any of its
affiliates. The Executive hereby represents and warrants that the Executive has
not entered into any agreement, understanding or arrangement with any employee
of PHH or any of its affiliates pertaining to any business in which the
Executive has participated or plans to participate, or to the employment,
engagement or compensation of any such employee.

v.      For the purposes of this Agreement, proprietary interest means legal or
equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company and the term “affiliate” will
include without limitation all subsidiaries and licensees of PHH.

D.      The Executive hereby acknowledges that damages at law may be an
insufficient remedy to PHH if the Executive violates the terms of this Agreement
and that PHH will be entitled, upon making the requisite showing, to preliminary
and/or permanent injunctive relief in any court of competent jurisdiction to
restrain the breach of or otherwise to specifically enforce any of the covenants
contained in this Section IX without the necessity of showing any actual damage
or that monetary damages would not provide an adequate remedy. Such right to an
injunction will be in addition to, and not in limitation of, any other rights or
remedies PHH may have. Without limiting the generality of the foregoing, neither
party will oppose

 



--------------------------------------------------------------------------------



 



any motion the other party may make for any expedited discovery or hearing in
connection with any alleged breach of this Section IX.

E.      The period of time during which the provisions of this Section IX will
be in effect will be extended by the length of time during which the Executive
is in breach of the terms hereof as determined by any court of competent
jurisdiction on PHH’s application for injunctive relief.

F.      The Executive agrees that the restrictions contained in this Section IX
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive’s agreement to comply with such restrictions, PHH
would not have entered into this Agreement.

SECTION X
INDEMNIFICATION; CENDANT RELEASE

PHH will indemnify the Executive to the fullest extent permitted by the laws of
the state of PHH’s incorporation in effect at that time, or the certificate of
incorporation and by-laws of PHH, whichever affords the greater protection to
the Executive. If applicable, PHH will maintain D&O insurance for the Executive
on a basis no less favorable than it maintains for other officers of PHH.

Following the consummation of the Transaction, Cendant will indemnify the
Executive with respect to events occurring prior to the Transaction, in
accordance with Cendant’s current policies relating to indemnification of former
officers.

The Executive hereby represents and agrees that, as of the effective date of the
Transaction, all financial and monetary obligations owing to the Executive from
Cendant and its subsidiaries and affiliates (including without limitation any
and all bonus and potential bonus entitlements under each and every bonus,
incentive, retention and similar compensation schemes sponsored by Cendant and
each of its subsidiaries and affiliates, and under each and every other actual
or purported compensation entitlement pursuant to any agreement or otherwise)
have been paid to the Executive in full, and that the Executive has no further
financial claims against Cendant or its subsidiaries and affiliates (other than
accrued benefits under any tax qualified employee pension plan). The Executive
agrees that he has no legal claim or cause of action against Cendant and its
subsidiaries and affiliates, and hereby releases Cendant and its subsidiaries,
affiliates, officers, directors, agents and em-

 



--------------------------------------------------------------------------------



 



ployee benefit, equity and compensation plans (and the administrators and
fiduciaries of such plans) from and against any such actual or purported claims
and causes of action. The Executive acknowledges that Cendant entered into this
Agreement in reliance of the accuracy of the foregoing representation.

SECTION XI
MITIGATION

The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates or by offset against any amount
claimed to be owed by the Executive to PHH, or otherwise.

SECTION XII
WITHHOLDING TAXES

The Executive acknowledges and agrees that PHH may directly or indirectly
withhold from any payments under this Agreement all federal, state, city or
other taxes that will be required pursuant to any law or governmental
regulation.

SECTION XIII
EFFECT OF PRIOR AGREEMENTS

This Agreement will supersede any prior employment agreement between the
Executive on the one hand, and PHH on the other hand, and any such prior
employment agreement will be deemed terminated without any remaining obligations
of either party thereunder.

SECTION XIV
CONSOLIDATION, MERGER OR SALE OF ASSETS

Nothing in this Agreement will preclude PHH from consolidating or merging into
or with, or transferring all or substantially all of its assets to, another
corporation which assumes this Agreement and all obligations and undertakings of
PHH hereunder. Upon such a consolidation, merger or sale of assets the term
“PHH” will mean the other corporation and this Agreement will continue in full
force and effect.

 



--------------------------------------------------------------------------------



 



SECTION XV
MODIFICATION; WAIVER

This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act on anything other than that which is specifically
waived.

SECTION XVI
GOVERNING LAW

This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement will be governed by
the internal laws of that state.

SECTION XVII
ARBITRATION

A.      Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section IX for which PHH may,
but will not be required to, seek injunctive relief) will be finally settled by
binding arbitration in accordance with the Federal Arbitration Act (or if not
applicable, the applicable state arbitration law) as follows: Any party who is
aggrieved will deliver a notice to the other party setting forth the specific
points in dispute. Any points remaining in dispute twenty (20) days after the
giving of such notice may be submitted to arbitration in New York, New York, to
the American Arbitration Association, before a single arbitrator appointed in
accordance with the arbitration rules of the American Arbitration Association,
modified only as herein expressly provided. After the aforesaid twenty
(20) days, either party, upon ten (10) days notice to the other, may so submit
the points in dispute to arbitration. The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings.

B.      The decision of the arbitrator on the points in dispute will be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.

 



--------------------------------------------------------------------------------



 



C.      Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator will
be borne equally by each party, and each party will bear the fees and expenses
of its own attorney.

D.      The parties agree that this Section XVII has been included to rapidly
and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section XVII will be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

E.      The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.

SECTION XVIII
SURVIVAL

Sections IX, X, XI, XII, XIV and XVII will continue in full force in accordance
with their respective terms notwithstanding any termination of the Period of
Employment.

 



--------------------------------------------------------------------------------



 



SECTION XIX
SEPARABILITY

All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision will be
deemed modified so that it will be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

              PHH CORPORATION
 
            /s/ William F. Brown      

  By:   William F. Brown

  Title:   Senior Vice President, General Counsel
and Corporate Secretary
 
       
 
            CENDANT CORPORATION
 
            /s/ Terry Conley      

  By:   Terry Conley

  Title:   Executive Vice President
 
       
 
            TERRY EDWARDS
 
            /s/ Terry Edwards      

 